Citation Nr: 0217599	
Decision Date: 12/05/02    Archive Date: 12/12/02

DOCKET NO.  02-10 113	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for bilateral plantar 
plantalgia.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Cramp, Associate Counsel


INTRODUCTION

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from an August 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Muskogee, Oklahoma (the RO).  

Procedural history

The veteran had active service from June 12, 1966 to July 
29, 1966. 

In February 2001, the RO received the veteran's claim of 
entitlement to service connection for bilateral plantar 
plantalgia.  In an August 2001 rating decision, the claim 
was denied.  The veteran disagreed with the August 2001 
rating decision and initiated this appeal.  The veteran 
requested review by the Decision Review Officer, and this 
was accomplished.  See the July 2002 statement of the case 
(SOC).  The appeal was perfected with the timely submission 
of the veteran's substantive appeal (VA Form 9) in July 
2002.  

The veteran failed to report for a travel board hearing at 
the RO which was scheduled to be conducted in September 
2002.  To the Board's knowledge, the veteran has offered no 
explanation as to why he was unable to appear and he has 
since made no request for another hearing.  Accordingly, the 
Board will proceed to a decision on this appeal as if the 
hearing request had been withdrawn.  See 38 C.F.R. § 
20.704(d) (2002).  


FINDING OF FACT

Competent medical evidence does not reveal that the 
veteran's claimed plantar plantalgia was incurred in or was 
aggravated by his military service.


CONCLUSION OF LAW

Bilateral plantar plantalgia was not incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1111, 1153 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.303, 
3.306 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking entitlement to service connection for 
bilateral plantar plantalgia. 

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address 
the pertinent law and regulations and their application to 
the facts and evidence.

The VCAA 

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West Supp. 
2002)].  This law eliminated the former statutory 
requirement that claims be well grounded.  Cf. 38 U.S.C.A. § 
5107(a) (West 1991).  The VCAA includes an enhanced duty on 
the part of VA to notify a claimant as to the information 
and evidence necessary to substantiate a claim for VA 
benefits.  The VCAA also redefines the obligations of VA 
with respect to its statutory duty to assist claimants in 
the development of their claims.  Regulations implementing 
the VCAA have been enacted.  See 66 Fed. Reg. 45,620 (Aug. 
29, 2001) [codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)].

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the 
date of enactment but not yet final as of that date.  Except 
for provisions pertaining to claims to reopen based on the 
submission of new and material evidence, which are not 
applicable in the instant case, the implementing regulations 
are also effective November 9, 2000.  In this case, the 
veteran's claim is not final and remains pending.  The 
provisions of the VCAA and the implementing regulations are, 
accordingly, applicable.  See Holliday v. Principi, 14 Vet. 
App. 282-83 (2001) [the Board must make a determination as 
to the applicability of the various provisions of the VCAA 
to a particular claim].

The Board has carefully considered the provisions of the 
VCAA and the implementing regulations in light of the record 
on appeal, and for reasons expressed immediately below finds 
that the development of this issue has proceeded in 
accordance with the provisions of the law and regulations.

Notice 

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and 
any medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain 
on behalf of the claimant.  See also Quartuccio v. Principi, 
16 Vet. App. 183 (2002) [a letter from VA to an appellant 
describing evidence potentially helpful to the appellant but 
not mentioning who is responsible for obtaining such 
evidence did not meet the standard erected by the VCAA].

In an April 2001 letter, the RO informed the veteran of the 
requirements of the VCAA, including the responsibilities of 
the RO and the veteran with respect to obtaining evidence.  
The RO notified the veteran of the evidence needed to 
support his claim.  The RO specified what evidence had 
already been obtained and what evidence was still needed.  
The RO requested that the veteran supply names and dates of 
private treatment providers and informed him that the RO 
would assist him in obtaining this evidence.  As indicated 
in detail below, this was accomplished.

The veteran was also notified of the relevant law and 
regulations, and of the types of evidence that could be 
submitted by him in support of his claim, by the August 2001 
rating decision, and by the July 2002 SOC.



Duty to assist 

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on 
the claim.  An examination is deemed "necessary" if the 
record does not contain sufficient medical evidence for VA 
to make a decision on the claim.   

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.

In particular, in April 2001, the RO requested the veteran's 
military personnel and medical records from the Adjutant 
General's Office, and those records were obtained.  The RO 
contacted Central State Orthopedic and requested treatment 
records for the veteran.  In April 2001, the RO contacted 
Y.R., M.D. and requested treatment records for the veteran.  
Those records were obtained.  

There is no indication that there exists any evidence which 
has a bearing on this case which has not been obtained.  In 
April 2001, the veteran notified the RO that he did not have 
any further evidence to submit and waived the 60 day 
development period.  On his September 2002 VA Form 646, the 
veteran's representative stated that he had no further 
argument to submit.

The veteran and his representative have been accorded ample 
opportunity to present evidence and argument in support of 
his appeal.  The veteran was informed of his right to a 
hearing and was presented several options for presenting 
personal testimony.  The veteran requested a hearing before 
a Member of the Board at his local RO office in July 2002; 
however, he did not report for the hearing.  The veteran's 
representative has submitted written argument in his behalf, 
most recently in October 2002.

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the new 
law.  Under these circumstances, the Board can identify no 
further development that would avail the veteran or aid the 
Board's inquiry.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991).  Accordingly, the Board will proceed to a 
decision on the merits.   

Pertinent law and regulations 

Service connection - in general 

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. 1110 (West Supp. 2002).

Notwithstanding the above, service connection may be granted 
for disability shown after service, when all of the 
evidence, including that pertinent to service, shows that it 
was incurred in service.  38 C.F.R. § 3.303(d) (2002); 
Cosman v. Principi, 3 Vet. App. 303, 305 (1992).

The resolution of issues pertinent to a determination of 
entitlement to service connection must be considered on the 
basis of the places, types, and circumstances of service as 
shown by service records, the official history of each 
organization in which the veteran served, and all pertinent 
medical and lay evidence.  Determinations relative to 
service connection will be based on review of the entire 
evidence of record.  38 U.S.C.A. § 7104(a) (West Supp. 
2002); 38 C.F.R. § 3.303(a) (2002); see Wilson v. Derwinski, 
2 Vet. App. 16, 19 (1991).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999).  The determination as to whether these 
requirements are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value. Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Presumption of soundness/aggravation

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto.  38 U.S.C.A. § 1111 (West 1991); 38 
C.F.R. § 3.304(b) (2002).

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a 
specific finding that the increase in disability is due to 
the natural progress of the disease.  38 U.S.C.A. § 1153 
(West 1991); 38 C.F.R. § 3.306(a) (2002).

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the 
basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153 (West 1991); 38 
C.F.R. §§ 3.304, 3.306(b) (2002).

A pre-existing disease or injury will be presumed to have 
been aggravated by service only if the evidence shows that 
the underlying disability underwent an increase in severity; 
the occurrence of symptoms, in the absence of an increase in 
the underlying severity, does not constitute aggravation of 
the disability.  Davis v. Principi, 276 F.3d 1341, 1345 
(Fed. Cir. 2002); 38 C.F.R. § 3.306(a) (2002).   

Evidence of the veteran being asymptomatic on entry into 
service, with an exacerbation of symptoms during service, 
does not constitute evidence of aggravation.  Green v. 
Derwinski, 1 Vet. App. 320, 323 (1991).  If the disorder 
becomes worse during service and then improves due to in-
service treatment to the point that it was no more disabling 
than it was at entrance into service, the disorder is not 
presumed to have been aggravated by service.  Verdon v. 
Brown, 8 Vet. App. 529 (1996).

Congenital or developmental abnormalities

Congenital or developmental defects are not diseases or 
injuries within the meaning of the applicable legislation.  
See 38 C.F.R. §§ 3.303(c), 4.9 (2002); see also Winn v. 
Brown, 8 Vet. App. 510, 516 (1996) and cases cited therein.

VAOPGCPREC 82-90 (July 18, 1990) [a reissue of General 
Counsel opinion 01-85 (March 5, 1985)] in essence held that 
a disease considered by medical authorities to be of 
familial (or hereditary) origin by its very nature preexist 
claimants' military service.  The opinion went on to hold, 
however, that service connection for congenital, 
developmental or familial diseases could be granted if 
manifestations of the disease in service constituted 
aggravation of the condition.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West Supp. 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue 
material to the determination of the matter, the benefit of 
the doubt in resolving each such issue shall be given to the 
claimant.  38 U.S.C.A. § 5107 (West Supp. 2002); 38 C.F.R. 
§§ 3.102, 4.3 (2002).  In Gilbert v. Derwinski, 1 Vet. App. 
49, 53 (1990), the United States Court of Appeals for 
Veterans Claims (Court) (previously the Court of Veterans' 
Appeals) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert at 54.

In making its determination, the Board must determine the 
credibility and probative value of the evidence.  See Madden 
v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) and cases 
cited therein (holding that the Board has the duty to assess 
the credibility and weight to be given to the evidence.)  
The Board may not base a decision on its own unsubstantiated 
medical conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991). 

Analysis 

As noted above, in order for service connection to be 
granted, three elements must be present: (1) a current 
disability; (2) in-service incurrence or aggravation of such 
disability; and (3) medical nexus.  See Hickson, supra.

The Board has reviewed the evidence of record, and for 
reasons which will be expressed in greater detail below, the 
Board finds that plantar plantalgia was neither incurred in 
nor aggravated by service.

The veteran has a current diagnosis of plantar plantalgia, 
or plantar fasciitis of the left foot, shown by a January 
2001 assessment by Dr. M.Y.R.  Therefore, Hickson element 
(1) is satisfied as to the left foot.  There is, however,  
no medical evidence or even a subjective complaint of a 
current disorder of the right foot.  In the absence of an 
identified disability of the right foot, service connection 
may not be granted.  See Brammer v. Derwinski, 3 Vet. App. 
223 (1992); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) 
[service connection may not be granted unless a current 
disability exists].  With respect to the right foot, 
therefore, Hickson element has not been met and that aspect 
of the veteran's claim fails on that basis. 

With respect to Hickson element (2), in-service incurrence 
or aggravation of a disability, the report of medical 
examination at enlistment does not show any indication of 
plantar plantalgia or any other foot disorder at that time.  
Because no disability was noted on enlistment, the statutory 
presumption of soundness at enlistment applies.  See 
38 U.S.C.A. § 1111.  The Board must next determine whether 
the statutory presumption of soundness is rebutted by clear 
and unmistakable evidence demonstrating that the disease 
existed before service.  Id.

A review of the veteran's service medical records shows that 
the veteran was hospitalized during basic training due to 
severe bilateral heel pain due to marching and physical 
training.  A diagnosis of  bilateral congenital calcanovarus 
was established.  The veteran was referred for further 
evaluation.  Of record is a medical report dated July 21, 
1966.  The diagnosis of bilateral congenital calcanovarus 
deformity was confirmed.  The report included the veteran's 
statement that he quit playing baseball in high school 
because of heel pain.  X-rays showed a varus deformity.  The 
examining physician concluded that this condition existed 
prior to entry into service and was not aggravated by 
service beyond its normal progression. 
It was recommended that the veteran be separated from 
service.

The veteran was diagnosed with a congenital abnormality 
during service.  Of record is the opinion of the examining 
physician that such congenital disability existed before 
service [which is consistent with the definition of a 
congenital disability
under 38 C.F.R. § 3.303(c)].  Based on this evidence, the 
Board finds that the presumption of soundness has been 
rebutted by clear and unmistakable evidence the foot 
disorder predated service.  

The question then becomes whether the pre-existing foot 
disorder was aggravated by service.  As noted, the July 1966 
examining physician found that the condition had not been 
aggravated beyond the normal progression of the disorder.  
There is no medical evidence to the contrary.  

The Board further notes in passing that following service, 
there is no record of any complaint or treatment for foot 
problems disorder until October 2000, a period of over three 
decades.  Treatment records of Dr. M.Y.R. show that the 
veteran had onset of left heel pain in October 2000, at 
which time he walked about a mile  wearing hard shoes.  His 
left heel started hurting and got progressively worse.  Dr. 
M.Y.R. diagnosed plantar fasciitis.  Later in October 2000, 
the veteran complained of foot pain for all of his adult 
life, but which had increased in the previous three weeks, 
such that it had become excruciating.  In December 2000, he 
complained of pain on weight bearing and standing for long 
periods.  On examination there was tenderness at the 
inferior calcaneal prominence.  X-rays were negative.  The 
diagnosis was plantar fasciitis of the left heel.  

The Board finds, considering the in-service medical finding 
that the bilateral foot disorder was not aggravated by 
service, and considering the more than 30 years after 
service before the veteran complained of symptoms, that 
clear and unmistakable evidence demonstrates that the 
veteran's congenital disorder of the feet was not aggravated 
by his period of military service.  See 38 U.S.C.A. §§ 1111, 
1153; 38 C.F.R. § 3.306.  The Board has no reason to doubt 
that there was an increase in foot pain during the veteran's 
basic training.  However, based on the medical evidence 
during service and the lack of complaints for decades after 
service such pain appears to have been a flare-up, not 
aggravation beyond the natural progress of the disease.  See 
Jensen v. Brown, 4 Vet. App. 304, 306-07 (1993) and Hunt v. 
Derwinski, 1 Vet. App. 292 (1991) [temporary flare-ups of a 
pre-existing injury or disease are not sufficient to be 
considered "aggravation in service" unless the underlying 
condition is worsened].    

The Board must also address the specific contention of the 
veteran, made in his May 202 NOD, to the effect that that a 
September 2001 x-ray report signed by Dr. R.J.O. shows no 
bone abnormality.  The veteran concludes from this that 
plantar plantalgia could not have predated service.  
However, it is now well established that as a lay person 
without medical training the veteran is not competent to 
render opinions on medical matters such as diagnosis or 
etiology.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 
(1992); see also 38 C.F.R. § 3.159(a)(2) ["competent lay 
evidence" means any evidence not requiring specialized 
education, training or experience].  The Board observes in 
passing that plantar plantalgia does not necessarily connote 
a bone disorder; as defined in DORLAND'S ILLUSTRATED MEDICAL 
DICTIONALRY (28TH Ed. 1994) at 1301, plantalgia is a painful 
condition of the sole of the foot.  Therefore, the presence 
or absence of an abnormality of the bone would not provide 
any evidence as to the time of onset of the veteran's 
plantar plantalgia.  

In short, for reasons expressed above the Board concludes 
that the veteran's claimed foot disability pre-existed 
service and was not aggravated during service.  
Hickson element (2) has not been satisfied.

With respect to Hickson element (3), there is no competent 
medical evidence of record which supports the proposition 
that the veteran's current foot disability was incurred in 
or was aggravated by his brief military service.  As noted 
above, the veteran's lay opinions on the subject are 
entitled to no weight of probative value.  
Hickson element (3) has not been met.

In summary, for the reasons stated above, the Board finds 
that a preponderance of the evidence is against a showing 
that the veteran's plantar plantalgia  resulted directly 
from a disease or injury incurred in active service, or was 
aggravated thereby.  The veteran's claim of entitlement to 
service connection for bilateral plantar plantalgia is 
accordingly denied.


ORDER

Service connection for bilateral plantar plantalgia is 
denied.



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

